


Exhibit 10.1








AMENDMENT NO. 3, dated as of May 6, 2014 (this “Amendment”), among ASPECT
SOFTWARE PARENT, INC., a Delaware corporation (“Parent”), ASPECT SOFTWARE, INC.,
a Delaware corporation (the “Borrower”), ASPECT SOFTWARE GROUP HOLDINGS LTD., an
exempted company organized under the laws of the Cayman Islands (“TopCo”), DAVOX
INTERNATIONAL HOLDINGS, LLC, a Delaware limited liability company, the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent under the
Credit Agreement referred to below (in such capacity, the “Administrative
Agent”), to the CREDIT AGREEMENT dated as of May 7, 2010 (as amended by that
certain Amendment No. 1, dated as of November 14, 2012, and that certain
Incremental Facility Amendment, dated as of July 2, 2013, and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Parent, the Borrower, the Lenders party thereto, the
Administrative Agent, and JPMorgan Chase Bank, N.A. and Bank of America, N.A.,
as Co-Syndication Agents and certain affiliates of Borrower which are no longer
parties to the Credit Agreement. Capitalized terms used herein shall have the
meanings ascribed to them herein or if not defined herein shall have the meaning
provided in the Credit Agreement.


WHEREAS, pursuant to the Credit Agreement, the Lenders have made Term Loans,
Revolving Commitments and/or Revolving Loans, as applicable, to the Borrower on
the terms and subject to the conditions set forth therein;


WHEREAS, Parent, the Borrower, and the Lenders party hereto desire to amend the
Credit Agreement to extend the maturity date with respect to the Revolving
Commitment of each such Lender;


NOW, THEREFORE, the parties hereto hereby agree as follows:


SECTION 1. Amendment. Section 1.01 of the Credit Agreement is hereby amended by
deleting “Revolving Maturity Date” in its entirety and substituting the
following in its stead:


“Revolving Maturity Date” means May 14, 2014.


SECTION 2. Conditions Precedent to the Effectiveness of the Amendment. This
Amendment shall become effective as of May 7, 2014, immediately prior to the
automatic termination of the Revolving Commitments on the Revolving Maturity
Date (as defined in the Credit Agreement prior to giving effect to this
Amendment), upon the satisfaction (or waiver by the Lenders party hereto) of the
following conditions:


(a)The Administrative Agent shall have received from each existing Revolving
Lender and each other party hereto either (A) a counterpart of this Amendment
signed on behalf of such party or (B) written evidence satisfactory to the
Lenders party hereto (which may include




--------------------------------------------------------------------------------




facsimile or electronic transmission (including Adobe pdf file) of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.


(b)The representations and warranties of TopCo and each Loan Party set forth in
the Loan Documents (including this Amendment) that are qualified by
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct, and the representations and warranties that are not so qualified shall
be true and correct in all material respects, in each case on and as of the
effective date of this Amendment (other than with respect to any representation
and warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be true and correct, or true and correct in
all material respects, as the case may be, as of such earlier date).


(c)At the time of and immediately after giving effect to the effectiveness of
this Amendment, no Default shall have occurred and be continuing.


SECTION 3. Representations and Warranties. Each of TopCo, Parent, the Borrower
and the other Loan Parties hereto hereby represents and warrants to the Lenders
party hereto that:


(a)Each of TopCo and the Loan Parties has all corporate or other organizational
power and authority to execute, deliver and perform its obligations under this
Amendment.


(b)The Amendment has been duly authorized by all necessary corporate or other
organizational action. This Amendment has been duly authorized, executed and
delivered by it and constitutes a legal, valid and binding obligation of TopCo,
Parent, the Borrower and each other Loan Party, enforceable against each of them
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


(c)The representations and warranties of TopCo and each Loan Party set forth in
the Loan Documents (including this Amendment) that are qualified by
“materiality”, “Material Adverse Effect” or similar language are true and
correct, and the representations and warranties that are not so qualified are
true and correct in all material respects, in each case on and as of the date
hereof (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct, or true and correct in all material
respects, as the case may be, as of such earlier date).


(d)
No Default exists or would result from the Amendment.



SECTION 4. Reaffirmation. Each of TopCo and the Loan Parties hereby acknowledges
that it expects to receive substantial direct and indirect benefits as a result
of this Amendment and the transactions contemplated hereby. Each of TopCo and
each Loan Party hereby consents to this Amendment and the transactions
contemplated hereby, and hereby (a) reaffirms and confirms its guarantees,
pledges, grants and other commitments and obligations, as applicable, under the
Loan Documents to which it is party, (b) affirms and confirms its obligations to
indemnify and other commitments and obligations under the Loan Documents to
which it is a party, and (c) agrees that, notwithstanding the effectiveness of
this Amendment and the transactions contemplated hereby, (i) the Loan Documents
to which it is a party, as amended supplemented and otherwise modified hereby,
shall continue to be in full force and effect and (ii) all guarantees, pledges,
grants and other obligations thereunder shall continue to be in full force and
effect and shall accrue to the benefit of the Secured Parties.




--------------------------------------------------------------------------------






SECTION 5. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Parent, the Borrower or any other Loan Party under the
Credit Agreement or any other Loan Document, and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle Parent, the Borrower
or any other Loan Party to any future consent to, or waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. After the date this Amendment
becomes effective, any reference in the Loan Documents to the Credit Agreement
shall mean the Credit Agreement as modified hereby.


SECTION 6. Applicable Law; Waiver of Jury Trial. (a)THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.


SECTION 7. Counterparts; Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by Parent, the Borrower, the
Administrative Agent and each Lender party hereto.




SECTION 8. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


SECTION 9. Construction. The rules of construction specified in Section
1.02 of the Credit Agreement also apply to this Amendment.




[Signature Pages Follow]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


ASPECT SOFTWARE PARENT, INC.,
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: President



ASPECT SOFTWARE, INC., as Borrower
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: Chief Financial Officer



ASPECT SOFTWARE GROUP HOLDINGS LTD.,
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: Chief Financial Officer



DAVOX INTERNATIONAL HOLDINGS LLC,
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: President







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent,
By
 
/s/ Goh Siew Tan
 
Name: Goh Siew Tan
 
Title: Vice President
 
 
 
 
 





